WENTWORTH, Judge,
dissenting.
I find no disputed issue of material fact presented for our review, and would affirm the order appealed. Appellant admitted appropriating the contested funds. While the corporate bylaws provide that the salary of corporate officers may be fixed by the Board of Directors, self-compensation of officers who are also directors is permitted in Florida only upon express authorization by the stockholders or the corporate charter. See Flight Equipment & Engineering Corp. v. Shelton, 103 So.2d 615 (Fla. 1958). Since neither the stockholders nor the corporate charter authorized such self-compensation in the present case, I would conclude that the court below properly determined as a matter of law that appellant’s appropriation of the contested funds was an unauthorized act which would support a summary judgment.